Opinion by
Judge Lindsay:
The discharge in bankruptcy was a complete and perfect defense to the action on the note, and its legal effect could not be avoided by any proceeding in the state court.
The filing of the amended petition was in fact the commencement of a new action founded on an alleged promise to pay the debt made subsequent to the discharge by the bankrupt court. On this petition summons should have been issued. The appellant was not in court for any other purpose than that of making ¡defense to the original action, and was not bound to take notice of the new proceeding.
He in fact did not enter his appearance to it, and the trial was had in his absence.
The judgment was and is void for the want of service of summons, and must therefore be reversed.
On the return of the cause appellants will be allowed to plead to' the new petition.